Citation Nr: 0944107	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  06-30 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oakland, 
California


THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred at a private facility from March 26, 2005, to March 
29, 2005.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to 
December 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2005 decision of a Department of Veterans Affairs 
(VA) Medical Center (VAMC).  A notice of disagreement was 
filed in June 2005, a statement of the case was issued in 
March 2006, and a substantive appeal was received in August 
2006.  The Veteran testified at a Board hearing in July 2009.


FINDINGS OF FACT

1.  From March 26, 2005, to March 29, 2005, the Veteran 
received treatment at a private medical facility for a 
nonservice-connected disability; and the treatment was not 
for a disability aggravating a service-connected disability, 
nor was it related to a Chapter 31 Vocational Rehabilitation 
program.

2. The Veteran is a Medicare recipient.


CONCLUSION OF LAW

The criteria for payment or reimbursement for the private 
medical services the Veteran received at Enloe Medical Center 
from March 26, 2005, to March 29, 2005, are not met.  38 
U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
17.47, 17.120, 17.1000-17.1002, 17.1004 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

The VCAA does not apply in the instant case as the relevant 
facts necessary for the determination to be made (i.e. the 
nature of the treatment the Veteran received, the nature of 
the Veteran's service connected disabilities and whether he 
is a Medicare recipient) are not in dispute, and whether the 
Veteran is entitled to payment or reimbursement for the 
medical expenses in question is wholly a matter of 
interpretation of the pertinent statute and the regulatory 
provisions based on that statute.  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that when the 
interpretation of a statute is dispositive of the issue on 
appeal, neither the duty to assist nor the duty to notify 
provisions of the VCAA are implicated.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000).  

Criteria & Analysis

The Veteran is seeking entitlement to payment for 
unauthorized medical expenses incurred from March 26, 2005, 
to March 29, 2005.  Initially, in adjudicating a claim for 
reimbursement of medical expenses, the Board must make a 
factual determination as to whether VA gave prior 
authorization for the non-VA medical care that the Veteran 
received in a private facility from March 26, 2005, to March 
29, 2005.  See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 
17.54.  This is a factual, not a medical, determination.  
Similes v. Brown, 5 Vet. App. 555 (1994).  In this case, the 
Veteran has never claimed that he had any prior authorization 
from VA for medical treatment at Enloe Medical Center from 
March 26, 2005, to March 29, 2005, and there is no evidence 
in the record of such authorization.  Thus, this fact is not 
in dispute.

Initially, the Board notes that service connection is in 
effect for posttraumatic stress disorder (PTSD), rated 100 
percent disabling, effective May 8, 2001; tinnitus 
disability, rated 10 percent disabling, from October 26, 
2000; bilateral hearing loss disability, rated noncompensably 
disabling, from October 26, 2000; and, bilateral eye injury, 
chorioretinal scar, right eye, rated noncompensably 
disabling, from April 1, 1985.  The Veteran's treatment at 
Enloe Medical Center from March 26, 2005, to March 29, 2005, 
was related to an injury to his leg.

To the extent allowable, payment or reimbursement of the 
expenses of care, not previously authorized, in a private or 
public (or Federal) hospital not operated by VA, or of any 
medical services not previously authorized including 
transportation may be paid on the basis of a claim timely 
filed, under the following circumstances:

(a)  Care or services not previously authorized were rendered 
to a veteran in need of such care or services:

(1)  For an adjudicated service-connected disability;

(2)  For nonservice-connected disabilities associated with 
and held to be aggravating an adjudicated service-connected 
disability;

(3)  For any disability of a veteran who has a total 
disability permanent in nature, resulting from a service-
connected disability;

(4)  For any illness, injury or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
under 38 U.S.C.A. § Chapter 31 and who is medically 
determined to be in need of hospital care or medical services 
for reasons set forth in 38 C.F.R. § 17.48(j); and

(b)  Care and services not previously authorized were 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health, and

(c)  VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick 
v. West, 11 Vet. App. 45, 49 (1998).

The Veteran does not meet all of the criteria of 38 C.F.R. § 
17.120(a) because the care was not rendered for a service-
connected disability or nonservice-connected disabilities 
associated with and held to be aggravating an adjudicated 
service-connected disability.  Additionally, there was no 
evidence that the Veteran was participating in a 
rehabilitation program.  Nor has the Veteran alleged that his 
treatment was for any of these aforementioned purposes.  The 
provisions in 38 C.F.R. § 17.120 are conjunctive, not 
disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (June 
1991) [use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met]; compare Johnson v. Brown, 7 Vet. App. 
95 (1994) [only one disjunctive "or" requirement must be 
met in order for an increased rating to be assigned].  
Consequently, he is not eligible for benefits under 38 
U.S.C.A. § 1728.  See 38 U.S.C.A. § 1728; 38 C.F.R. §§ 
17.120, 17.47(i).

As service connection is not in effect for any disability 
related to his hospitalization, the Veteran's claim must be 
considered under the Millennium Health Care and Benefits Act, 
Public Law 106-177, also known as the Millennium Bill Act.  
This Act is effective May 29, 2000, and is codified at 
38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-17.1008.  

The statute found at 38 U.S.C.A. § 1725 was amended, 
effective October 10, 2008. Veterans Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § __, 122 Stat. 4145, __ 
(2008).  However, because the Veteran's claim was filed prior 
to the effective date of the amendments, the amended version 
of the statute does not apply in this case.

Payment or reimbursement for emergency services for non-
service-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1003.  To be eligible for reimbursement under this authority 
the Veteran has to satisfy all of the following conditions: 

(a)  The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d)  The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility;

(e)  At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f)  The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g)  The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h)  If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i)  The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002.

Again, this criteria is conjunctive, not disjunctive; thus 
all criteria must be met.  See Melson.

Upon review of the record, it appears that there was some 
initial confusion as to whether the Veteran had coverage 
under a health-plan contract.  An April 2005 'Health 
Insurance Claim Form' reflects the Veteran's insurance plan 
as 'Veterans 1500 Plan.'  Likewise, an 
'Admission/Registration Record' reflects insurance through 
Tri West 1500 Plan.  However, it was later indicated that the 
Veteran did not have health care coverage through Tri West 
and Tri West refused payment.  The record does, however, 
reflect that the Veteran had coverage under a health-plan 
contract, specifically Medicare Part A, which covered a 
portion of the claim.  At the Board hearing, the Veteran 
testified that he was in receipt of Medicare Part A at the 
time of his private care from March 26 to March 29, 2005, and 
was not covered by Medicare Part B until July 2006 or 
thereafter.  The regulations do not allow for payment or 
reimbursement of private medical expenses under Section 1725 
when a Veteran has other health coverage, such as Medicare.  
Any distinction between Part A and Part B is not relevant, as 
the veteran did have coverage under a Medicare plan at the 
time of his private treatment.  Thus, since the Veteran does 
not meet one of the criteria for payment or reimbursement 
under Section 1725 (i.e. lack of other insurance coverage 
under 38 C.F.R. § 17.1002(g)), all of which must be met to 
warrant reimbursement, it is not necessary to analyze whether 
the claim meets the additional Section 1725 requirements.  
See 38 C.F.R. § 17.1002.

In summary, the record shows that the Veteran was not 
eligible for treatment under Section 1728 and had coverage 
under Medicare for payment of at least part of the services 
rendered at Enloe Medical Center for which payment or 
reimbursement is sought.  Accordingly, the instant claim for 
reimbursement lacks legal merit, and must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Entitlement to payment or reimbursement for private medical 
services the Veteran received at Enloe Medical Center in San 
Francisco, California, from March 26, 2005, to March 29, 
2005, is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


